                      Case 19-12256-BLS        Doc 332       Filed 11/27/19          Page 1 of 3




                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE

                                                                 )
In re                                                            )   Chapter l   l
                                                                 )
DESTINATION MATERNITY                                            )   Case   No. 19-12256 (BLS)
CORPORATION, et al.,l                                            )
                                    Debtors.                     )   (Jointly Administered)
                                                                 )

     NOTICE OF AGENDA FOR HEARING SCHEDULED FOR DECEMBER 3, 2019,, AT
    10:00 A.M. (PREVAILING EASTERN TIME), BFORE THE HONORABLE BRENDAN
        L. SHANNON AT THE UNITED STATES BANKRUPTCY COURT FOR THE
      DISTRICT OF DELAWARE, LOCATED AT 824 NORTH MARI(ET STREET,6TH
            FLOOR, COURTROOM NO. 1, WILMINGTON, DELAWARE 198012


CONTINUED MATTER:

1           Motion of the Debtors for Entry of an Order Authorizing Debtors to File Under Seal the
            Declaration of Stephen Coulombe in Support of Motion of the Debtors for Entry of an
            Order Authorizing Implementation of Key Employee Retention Plan and Key Employee
            Incentive Plan [D.I. 328, filed onNovember26,2019]

            Response Deadline: December 3,2019 at 8:00 a.m. (ET)

            Response Received:

            A.        Informal comments from the Office of the United States Trustee

            Related Documents:

            B         [SEALED] Declaration of Stephen Coulombe in Support of Motion of the
                      Debtors for Entry of an Order Authorizing Implementation of Key Employee
                      Retention Plan and Key Employee Incentive Plan lD.l. 326, hled on November
                      26,20191




IThe Debtors in these chapter I I cases, along with the last four digits of each Debtor's federal tax identification
number, are: Destination Matemify Corporation (5573); DM Urban Renewal, LLC (N/A); and Mothers Work
Canada, Inc. (4780). The location of the Debtors' principal place of business is 232 Strawbridge Drive,
Moorestown, New Jersey 08057.

2 Any party who wishes to attend telephonically is required to make arrangements prior to the hearing through
CourtCall by telephone (866-582-6878) or by facsimile (866-533-2946).


{   r2s8.002-w00s8963.3   }
                     Case 19-12256-BLS       Doc 332       Filed 11/27/19   Page 2 of 3




            C.        IREDACTED] Declaration of Stephen Coulombe in Support of Motion of the
                      Debtors for Entry of an Order Authorizing Implementation of Key Employee
                      Retention Plan and Key Employee Incentive Plan lD.I. 327, f,rled on November
                      26,20191

            D         Motion to Shorten Time for Notice of (I) Motion of the Debtors for Entry of an
                      Order Authorizing Implementation of Key Employee Retention Plan and Key
                      Employee Incentive Plan and (II) Motion of the Debtors for Entry of an Order
                      Authorizing Debtors to File Under Seal the Declaration of Stephen Coulombe in
                      Support of Motion of the Debtors for Entry of an Order Authorizing
                      Implementation of Key Employee Retention Plan and Key Employee Incentive
                      Plan [D.L 329, filred on November 26, 20191

            Status: This matter is adjourned to the omnibus hearing on December 12,2019 at 9:00
            a.m. (ET).

POTENTIAL MATTER GOING FORWARI)

2           Motion of the Debtors for Entry of an Order Authorizing Implementation of Key
            Employee Retention Plan and Key Employee Incentive Plan [D.I. 325, filed on
            November 26,20191

            Response Deadline: December     3 ,2019   at 8:00 a.m. (ET)

            Responses Received: None to date

            Related Documents:

            A.        ISEALED] Declaration of Stephen Coulombe in Support of Motion of the
                      Debtors for Entry of an Order Authorizing Implementation of Key Employee
                      Retention Plan and Key Employee Incentive Plan fD.I. 326, filed on November
                      26,20191

            B         IREDACTED] Declaration of Stephen Coulombe in Support of Motion of the
                      Debtors for Entry of an Order Authorizing Implementation of Key Employee
                      Retention Plan and Key Employee Incentive Plan lD.I. 327, filed on November
                      26,20191

            C         Motion to Shorten Time for Notice of (I) Motion of the Debtors for Entry of an
                      Order Authorizing Implementation of Key Employee Retention Plan and Key
                      Employee Incentive Plan and (II) Motion of the Debtors for Entry of ¿rr Order
                      Authorizing Debtors to File Under Seal the l)eclaration of Stephen Coulombe in
                      Support of Motion of the Debtors for Entry of an Order Authorizing
                      Implementation of Key Employee Retention Plan and Key Employee Incentive
                      Plan [D.I. 329, filed on November 26, 20191



    12s8.002-w0058963.3 }                              2
{
                   Case 19-12256-BLS     Doc 332       Filed 11/27/19   Page 3 of 3




         Status: The Debtors have requested that the Court hear this matter on shortened notice.
         This matter will go forward if the Court enters an order granting the Debtors' motion to
         shorten notice.

Dated: November 27, 2019
Wilmington, Delaware                           RATII &            LLP


                                     Adam              (DE Bar No. 3407)
                                     Keni K. Mumford (DE Bar No. 4186)
                                     Jennifer L. Cree (DE Bar No. 5919)
                                     919 North Market Street, Suite 1800
                                     Wilmington, Delaware I 9801
                                     Telephone: (302) 467-4400
                                     Facsimile: (302)467-4450
                                     Email:         landis@lrclaw.com
                                                    mumford@lrclaw.com
                                                    cree@lrclaw.com

                                     -and-

                                     KIRKLAND & ELLIS LLP
                                     KIRI(LAND & ELLIS INTERNATIONAL LLP
                                                 -f
                                     Christopher . Greco, P.C. (Admitted pro hac vice)
                                     601 Lexington Avenue
                                     New York, New York 10022
                                     'I'elephone: (212)446-4800
                                     Facsimile:       (212) 446-4900
                                     Email:           christopher.greco@kirkland.com

                                     Co-Counsel to the Debtors and Debtors in Possession




                                                  J
{ 12s8.002-w00s8963.3 }
